Information provision and promotion measures for agricultural products (debate)
The next item is the report by Bogdan Golik, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on information provision and promotion measures for agricultural products on the internal market and in third countries - C6-0203/2007 -.
Member of the Commission. - Madam President, I wish to begin by thanking the rapporteur, Mr Golik, for his excellent report on the Commission proposal for a single Council regulation for the promotion of agricultural products on the internal as well as the external markets.
The aim of the present proposal is to merge two existing Council regulations on internal and external promotion into one single regulation. The overall goal of this exercise is totally in line with our simplification exercise and is intended to increase the transparency of the European Union's promotion scheme for agricultural products. The objective is not to fundamentally change the information and promotion policies.
The amendments proposed by Mr Golik and his colleagues address several important issues regarding the EU promotion scheme, such as, firstly, more importance and a larger budget for promotion programmes in third countries; secondly, a higher Community share of promotion measures and, thirdly, a lower share of financial contribution by the proposing organisations.
As regards the sharing of contribution between the different partners, you know that the standard Community contribution is 50%, and that the other 50% is shared between the Member States and the proposing organisations, with the latter paying at least 20%.
This sharing of the financial burden between the different partners is based on a very long experience with the promotion programmes. If all partners contribute and become financially involved, the chances for an efficient and well-targeted programme clearly increase. For exceptional cases, such as the recent case of fruit and vegetables for schoolchildren, it is possible to increase the Community's share to 60%.
Regarding your idea to emphasise more programmes for promotion in third countries, I am, in principle, sympathetic towards the idea, but it has to be put into the right context. This proposal is simply about merging two regulations; it is not about policy discussions or more money, so the right moment to have this discussion would be when we consider the future of our common agricultural policy, where our priorities should be well reflected in our budget allocation.
However, this does not mean that I am pushing promotion into the background. As you possibly know, in our two recent reforms - the first on food and vegetables, and the one we will, hopefully, finalise at the beginning of next week, namely the wine reform - we have been focusing and underlining the importance of promoting programmes. To take the example of wine, we have allocated EUR 120 million every year specifically for promoting our excellent European wines in third countries.
I think we are on the right track, but let us come back to this at a later stage - this is simply a merging of the two regulations.
rapporteur. - (PL) Madam President, effectively, this proposal for a Council regulation on information provision and promotion measures for agricultural products on the internal market and in third countries is intended to harmonise and achieve technical consolidation of two regulations currently in force. This is all part of the broader process of simplifying Community legislation and making it more transparent.
I should like to emphasise, however, that in this case simplification is understood exclusively as a technical process. The draft regulation before us does not, unfortunately, refer to the key principles of promotion and information laid down in the European Commission's implementing provisions.
Despite these constraints, I adopted a considerably broader and more strategic approach to the promotion of agricultural products within the European Union in my report. The European Parliament must be able to refer to the key issues linked to such an important mechanism. This is particularly relevant if we consider the progress of multilateral negotiations at WTO level, and also the changes in the common agricultural policy's operating conditions.
Export subsidies of all kinds are to cease by 2013. This includes Community export refunds. A reduction in customs duties is planned. Under these circumstances, increased action in the area of promotion and information is the only way to maintain the export competitiveness of EU agricultural products. Such action will also help to secure new markets in third countries and increase customer awareness of the benefits of European products, thus stimulating demand.
At the same time, none of this will affect market competition conditions. It will not have a negative impact on world trade either. That is why we cannot allow promotion and information action to be sidelined. On the contrary, we should accept them as a European Union priority.
Under the current system, the European Commission draws up a list of specific third-country products on which campaigns may be conducted. This list can be reviewed every two years, whereas the programmes themselves may only be submitted once a year. Furthermore, it is for the European Commission to make the final decision on whether a particular programme will be adopted and on the extent of the financial support it will receive.
The 2007 budget for promotion activities only amounts to EUR 45 million, and is decreasing year on year. This is a particularly surprising trend if we consider that the number of countries in the European Union has increased, and that there has been a marked increase in the actions discussed. Such a policy cannot effectively strengthen the Community's position and increase awareness of European quality standards, notably on third-country markets.
Appropriate financial resources are required if these ambitious aims are to be achieved. I therefore believe that the threshold of the Community's financial involvement must be raised from 50% of the real cost of programmes to 60%. I also propose that the minimum contribution by sectoral organisations to financing programmes should be lowered to 10%, precisely so as to enable smaller organisations to become involved. In addition, the Community's participation could reach 70% in the case of organic farming and programmes relating to action following crisis situations such as avian influenza and BSE, for example.
Programmes should be universally accessible and more flexible. Including all products and all countries and also allowing organisations to submit programmes at least twice a year will allow swift responses to any opportunities that might arise on the markets, and to any possibilities for producers to expand in third countries.
Returning to those aspects of the regulation pertaining to simplification, it would be sensible to include promotion actions in the Regulation establishing a common organisation of agricultural markets. This would improve legislative transparency. It should be emphasised that there is a reference to the Community promotion instrument in the Regulation on the market in fruit and vegetables and also in the draft wine reform you referred to, Madam President. Every effort should be made to avoid a situation in which provisions on resources for promotion are unduly dispersed.
In conclusion, I should like to take advantage of this opportunity to thank the members of the Committee on Agriculture who unanimously adopted this report, the European Commission representatives I met with repeatedly, the 24 Agriculture Ministers from whom I received letters on this subject, and also the relevant national and European sectoral organisations. I should like to express my appreciation for their active cooperation and sensible comments. These consultations enabled me to assess the existing system and also to familiarise myself with the wishes of these countries and organisations so as to incorporate them.
Finally, I believe that if a suitably larger budget is made available, promotion and information action will allow European producers and farmers to acquire new markets. The 'Made in Europe' label will also become better recognised at world level, which is as it should be.
on behalf of the PPE-DE Group. - (ES) Madam President, Commissioner, firstly I wish to congratulate the rapporteur, Mr Golik, on his fine work, and also thank him for his splendid cooperation with us as shadow rapporteurs.
Today, as you rightly pointed out, Commissioner, the Commission is proposing a single legal framework to merge two existing Council regulations into a single regulation for the promotion of agricultural products. The aim is to reduce and simplify procedures to allow this policy to be applied while retaining the specific nature of the action involved, depending on the location at which it is to be implemented.
This is an extremely important proposal, as acknowledged in the two proposals adopted and to be adopted on the common organisation of the market in wine. The proposal considers it is important to promote agricultural products. In addition, it does not merely consider promotion inside and outside the EU, but achieves a multiplier effect through national action and private action within sectors.
Courses of action have been implemented since the year 2000 to promote the virtues of European foodstuffs to consumers, their high-quality nutritional value, food safety, production processes, animal welfare and so on. The current rules regulating promotion, however - and I mention this because I was in charge of these two regulations at the Spanish Ministry of Agriculture - have a tendency to jeopardise the system, and they must be revised with a view to simplification to allow them to function more efficiently in terms of proper use of funds.
The promotion policy must be a modern, flexible and ambitious tool if it is to meet the aspirations of operators. I feel that is the intention of the Commission's proposal, and that is the precise intention of the amendments unanimously adopted by the Committee on Agriculture and Rural Development. I wish to specifically mention the amendments on the purpose and scope, since it would be beneficial for promotion to be carried out in relation to trade marks and not focus solely on generic promotion.
I hope the Council and the Commission will take this report into account, and I thank them for their attention.
in the name of the PSE group. - (RO) Madam President, the simplification of the Community regime for information and promotion of agricultural products on the internal market and in third countries complies with the European Parliament objective to simplify the legal framework.
This document is also extremely important because, during this period, we discuss the reform of the common agricultural policy as well and, in this context, the Community mechanisms for promoting agricultural products should play an important role.
Reforms in the field of fruits and vegetables and in the field of wines, as well, will be successful only if Europe manages to promote its agricultural products adequately.
5% of the people who can work in the European Union are directly employed in the agricultural sector and thus contribute to the 1.6% of the European Union GDP.
Once the new treaty comes into force, the codecision procedure shall also apply to the common agricultural policy.
As socialists, we support global and gradual market openness, yet with correct and especially mutual rules. Our agricultural model involves high standards in the social and environmental field and quality of food products. This also implies that certain costs are ascribed to farmers, but we should specify the fact that environmental protection must also be taken into consideration.
The quality of our products should be the main concern of international trade. As socialists, we believe that the "made in Europe” mark should be established, identified and also related to the quality of products according to European standards; the promotion of European Union agricultural products is also extremely important.
I congratulate the rapporteur.
on behalf of the IND/DEM Group. - (SV) Madam President, this report reminds me of Alice in Wonderland and, Madam President, it is irresistible to challenge the interpreters by exclaiming '"Curiouser and Curiouser!” cried Alice'. What is going on? Does it really make sense for the EU to use European taxpayers' money for advertising campaigns seeking to persuade the same taxpayers that they should buy goods they have already financed through subsidies. Of course not. One of the EU's aims in the common agricultural policy is to guarantee consumers reasonable prices. But, when this is done by financing from taxes instead of by productivity increases, the consumers pay just as much for their food in any case, only by different means. On top of that, the incentive to increase productivity is weakened. So food becomes more expensive in the long run because of this agricultural policy.
The committee advocates restrictions on competition. When tariffs are abolished, production in the Member States is threatened by cheaper products from third countries; and the report proposes increased spending on campaigns aimed at strengthening the Union's brand and boosting consumption in the Union. The proposal reeks of covert protectionism! We have seen many examples of EU advertising campaigns before.
In 1997 advertising campaigns were run to promote cut flowers produced in the EU when imports became cheaper thanks to the abolition of tariffs. The eminent Swedish columnist, Johan Hakelius, wrote as follows in a leading Swedish newspaper: 'When EU citizens buy the same kind of flowers all across Europe, of course cohesion and European harmony increase. Tulips are vital to peace'. In this House, it is perhaps necessary to point out that this was intended as irony ...
In 2000 the EU had 450 000 tonnes of olive oil in storage, and the EU decided to run advertising campaigns in the northern countries to inform us how good and beneficial olive oil was.
In 2007 the European Parliament voted money for advertising in the milk sector in order to protect it from increased market liberalisation.
A reform of the common agricultural policy is actually taking place. It is making slow progress, but it is making progress. However, the rapporteur's proposals take several steps backwards. They seek to replace the reforms which are finally taking place with increased sales promotion measures and information campaigns. The rapporteur puts the blame on the WTO and wants to increase the number of products which should get this support. This is nothing more than unfair competition with agricultural producers in countries outside the EU. The common agricultural policy must eventually be abolished and prices and production be determined by supply and demand, just as happens in all other sectors.
We are stuck with an unreasonable system because of unfortunate decisions in the past. Hence it is all the more important that we move in the right direction. The recommendation here is, regrettably, that we should take the wrong direction. The money which can now be released to benefit the population of Europe through tariff reductions, removal of export restitutions and reduced national support must not be frittered away in more appropriations for sales promotion measures and information campaigns. Promotion campaigns and advertising for goods and services must be paid for by the producers, not by hard-pressed taxpayers.
Europe is on quite the wrong track in this area, as in so many others. The EU must be a Europe of freedom, in which people and businesses compete for the favour of consumers and not for that of the protectionists. For Europe's sake I wish that I could be optimistic, but unfortunately I cannot.
Member of the Commission. - Madam President, I wish to thank Members for their contribution to this very important debate. I hope that we can all agree on the fact that it is important that we have a budget available to explain to consumers the high quality of European products, both within the European Union and on the overseas markets.
I must say that I am a bit surprised that this should be considered a protectionist approach, because we are in a situation where all Member States within the European Union and all other players in the agricultural commodity market are promoting their products to the consumer.
On this, we within the European Union have completely clear stands, because we have high-quality products, with regard to the environment, with regard to animal welfare and with regard to the high level of veterinary standards.
On the point of underspending of the budget or the fact that the budget has been decreasing, it has not been possible to spend the money, because there has been no interest on the overseas markets from producer organisations. I hope that this problem will be solved when we merge those two different regulations, so that it is much easier, much more flexible, to handle.
I would be open to having a discussion, maybe within the health check, on how we set goalposts for the future of our promotion campaigns for our agricultural products. I think, at the very least, a proper time to have this discussion would be when we have the discussion on the budget for the future, meaning after 2013.
However, I think we have sent some clear signals, both within the fruit and vegetable reform and within the wine reform, on the importance of promotion for our production.
The debate is closed.
The vote will take place on Wednesday 12 December 2007.
Written statements (Rule 142)
in writing. - With the recent common agricultural policy reforms and possible future developments in World Trade Organisation negotiations, there is clearly a genuine need to enhance Community promotion mechanisms concerning agricultural production. Moreover, the implementation of the Action Plan on Simplification calls indeed for the design of a single legal framework on the promotion of agricultural products for both internal and external markets. Promotion instruments and campaigns should be given the utmost importance when bearing in mind the foreseen tariff cuts, the elimination of export refunds and the Community domestic support cuts. In this respect, it is obvious that we ought to increase the scope and the budget for the promotion of our agricultural production to ensure viable competitiveness for our products on both internal and external markets. As a matter of fact, it is essential to increase the budgetary means to ensure quality promotion instruments and transparent measures within a single and simplified legal framework. More specifically, this morning debate on the wine common market organisation reform is an extremely good example of the urgent necessity to sufficiently invest in efficient promotion instruments and marketing measures within and outside the Union.
in writing. - (PL) Madam President, we all agree that information actions and promotion of agricultural products on both the internal and the external markets are essential. We also agree on the need to simplify and harmonise provisions and to limit administrative procedures relating to implementation of the information policy. In addition, we realise that appropriate information and promotion stimulate trade and help to secure markets for products. We all agree too that the sum of EUR 45 840 000 expressed as the level of appropriations for 2007 is far too low.
How should we respond to this situation? What should we focus on in particular? I believe we should concentrate on promoting healthy organic agricultural products, free from GMOs. We should start with young people and educational institutions. Special promotions for schoolchildren should include a range of healthy organic products in addition to fruit.
A labelling system providing important information for the consumer, for example on the origin, quality, production method, safety and nutritional value of the product, is vital to success. This information should be provided on the packaging in the consumer's local language. Appropriate changes must be made to trade and labelling in supermarkets, especially in the new Member States.
The following action is essential if the desired results are to be achieved: research into new markets, improving the entire control system and good cooperation between all the Member States.
in writing. - (PL) Madam President, the report we are today discussing on the promotion of agricultural products should contain the word organic in its title. After all, society can only consume a certain amount of food, so we are not so much concerned with consuming more, as with healthy eating and good-quality food.
Many mass catering establishments in the territory of the European Union provide food containing so many chemicals and fertilisers that it is hardly surprising each generation of Europeans is fatter than the previous one. I do not wish to promote that type of food, which has caused European society to be more susceptible to illness and obesity. If we begin to provide our citizens with healthy food, our produce will become renowned the world over. We need to convince the world that Europe produces and sells high-quality food.
I fully support those parts of the report advocating regional self-sufficiency in the production of traditional foods for each area. Finally, I should like to thank Mr Golik for a good report.